ae
oF

Case 1:14-cr-10363-RGS Document 2159 Filed 01/02/20 Page 1 of 7
ed

~ AO 245B (Rev. 09/17) Judgment in a Criminal Case

 

 

 

 

 

 

a Sheet 1
| UNITED STATES DISTRICT COURT .
District of Massachusetts
ia UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )
) Case Number: 1:14CR10363-12
Michelle L. Thomas )
) USM Number: 96525-038
)
) Michael C. Bourbeau
) Defendant's Attorncy
‘© THE DEFENDANT:
+. (pleaded guilty to count(s) He
“ [] pleaded nolo contendere to count(s) ut
at which was accepted by the court.
«4 Mwas found guilty on count(s) 108 & 109
after a plea of not guilty.
« The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
21: U.S.C. § 353(b)(1), Introduction of Misbranded Drugs into Interstate Commerce 3/20/2012 =e 108
21 U.S.C. § 331(a), with intent to Defraud and Mislead - No Prescriptions
, &21 U.S.C. § 333(a)(2) as 29 WE 4 m
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
C The defendant has been found not guilty on count(s)
., _(1Count(s) Cl is (Care dismissed on the motion of the United States,

 

sf __ It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

12/20/2019
ifs Date offimp sition of Judgment

. / sal Ah Henn)

Signature of Judge

ai Honorable Richard G. Stearns
Name and Title of Judge

/-2-20.

 

 

Date
it sa

 

ie Case 1:14-cr-10363-RGS Document 2159 Filed 01/02/20 Page 2 of 7 Z
e satay if
z AO 245B (Rev. 09/17) a in a Criminal Case ‘it
" Judgment—Page __ 2 of 1 sath
vs DEFENDANT: Michelle L. Thomas er
if CASE NUMBER: 1:14CR10363-12 fh

   
  

# ADDITIONAL COUNTS OF CONVICTION

40
Title & Section

ie t 1
~wHF
+ ten
sak,

ae

;
t

8

Case 1:14-cr-10363-RGS Document 2159 Filed 01/02/20 Page 3 of 7

AO 245B (Rev. 09/17) Judgment in a Criminal Case

DEFENDANT: Michelle L. Thomas

Sheet 4—Probation

CASE NUMBER: 1:14CR10363-12
PROBATION
You are hereby sentenced to probation for a term of :
1 year
MANDATORY CONDITIONS

wee

a

SO 90 I

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.
Wi The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)

YI You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
C] You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)

as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location

where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
C1 You must participate in an approved program for domestic violence. (check if applicable)
© You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.

atu
is

Hl

Judgment—Page__ 3s [ ,

ite
weet

ib
hs:

r

 
afi
iit

iy

Case 1:14-cr-10363-RGS Document 2159 Filed 01/02/20 Page 4 of 7

AO 245B (Rev, 09/17) Judgment in a Criminal Case
Sheet 4A — Probation

Judgment—Page 4 of 7 Lae

DEFENDANT: Michelle L. Thomas
CASE NUMBER: 1:14CR10363-12

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4, You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUSS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.pov.

Defendant's Signature Date

 

 

 

oft
ots
4

lf

rth

ile
At
ii
#

ae

i

it
id
} 4,
ie

f

i

’
Ad

at

tb
adi

Case 1:14-cr-10363-RGS Document 2159 Filed 01/02/20 Page 5 of 7
AO 245B (Rev. 09/17) dpdgment ‘in B Criminal Case

 

Judgment—Page 5 of
DEFENDANT: Michelle L. Thomas

CASE NUMBER: 1:14CR10363-12

SPECIAL CONDITIONS OF SUPERVISION

You shall not drink alcohol to excess.

 
it

Case 1:14-cr-10363-RGS Document 2159 Filed 01/02/20 Page 6 of 7

it AO 245B (Rev. 09/17) Judgment in a Criminal Case

4ge
$s

say

She

 

Sheet 5 — Criminal Monetary Penalties
Judgment — Page 6 of i

 

DEFENDANT: Michelle L. Thomas
CASE NUMBER: 1:14CR10363-12

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 200.00 $ $ $
C1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination,
C The defendant must make restitution (including community restitution) to the following payees in the amount listed below. iy

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid.)
before the United States is paid.

 

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

©The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(C1 the interest requirement is waived forthe 1 fine (1 restitution.

C] the interest requirement forthe [ fine 1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. ;
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or

after September 13, 1994, but before April 23, 1996.
Case 1:14-cr-10363-RGS Document 2159 Filed 01/02/20 Page 7 of 7

AO 245B (Rev. 09/17) Judgment in a Criminal Case

Sheet 6 — Schedule of Payments

Judgment — Page

DEFENDANT: Michelle L. Thomas
CASE NUMBER: 1:14CR10363-12

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, pa
the period of imprisonment. All criminal monetary penalties, except those payments made

SCHEDULE OF PAYMENTS

¥} Lump sum payment of $ 200.00 due immediately, balance due

C1 not later than , or
OJ inaccordancewith  C, OF D, CO £,or CO F below; or

C1 Payment to begin immediately (may be combined with OC, OD,or (CF below); or

OO Payment in equal (e.g., weekly, monthly, quarterly) installments of $
(e.g., months or years), to commence

C1 Payment in equal (e.g., weekly, monthly, quarterly) installments of $
(e.g., months or years), to commence
term of supervision; or

C1 Payment during the term of supervised release will commence within

(1 Special instructions regarding the payment of criminal monetary penalties:

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

O

O

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,

and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

of

over period of
(e.g., 30 or 60 days) after the date of this judgment; or

over a period of
(e.g., 30 or 60 days) after release from imprisonment to a

(e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

ent of criminal monetary penalties is due during
through the Federal Bureau of Prisons’ Inmate

 

 

ith
ili

 
